Citation Nr: 1109794	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.

In November 2009, during his appeal, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board denied service connection for bilateral hearing loss in a February 2010 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").

In an October 2010 Joint Motion, both the appellant and the VA Secretary (referred to hereinafter as "the parties") requested that the Board decision be vacated and the case remanded for compliance with the terms of the parties' Joint Motion.  The Court issued an order granting the Joint Motion later in October 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The parties in their Joint Motion determined that a Remand to the Board was necessary for two primary reasons:  1) The Board improperly discounted the February 2008 VA medical opinion solely because the opining physician did not review the claims file; and 2) VA had not obtained all relevant private medical records that were adequately identified by the Veteran, or explain why such records could not be obtained or were otherwise not relevant to this adjudication.  

The parties note that during his November 2009 Board hearing, the Veteran testified that later during the mid-1980s he noticed a marked loss of hearing.  The Veteran told the Board that he would provide contemporaneous private medical records from that period from a Dr. M., who was believed to still be in practice.  The Board left the record open for an additional 60 days and suggested that the Veteran obtain those private medical records.

The parties also noted in their Joint Motion that the Veteran did not provide the private medical records from the 1980s, but that in January 2010 he provided three pages of additional medical evidence from the Upper Cumberland Otolaryngology Clinic.  These pages were dated in December 2009.  These documents contained references to previous audiological examinations of the Veteran that took place in the 1990s and identified the private clinic.  

The parties agree in their Joint Motion that the evidence in the claims file is presently not sufficient for adjudication.  They identified the missing evidence as including private medical records from the following: (1) from Dr. M. during the 1980s time period, whom the Veteran identified at his Board hearing; (2) from the private Upper Cumberland Otolaryngology Clinic, which the Veteran identified in his January 2010 submission; (3) from Dr. A.D., identified as the Veteran's primary care provider, and (4) from Dr. F.S.B.R. of the private clinic who had provided the Veteran with a hearing test in 1994.  Both Dr. A.D. and Dr. F.S.B.R. were referenced in the private records that the Veteran submitted in January 2010.  

In accordance with the above, the parties found that the Board should direct the RO to gather or otherwise account for the aforementioned records and contact the Veteran regarding any additional medical records that may be ascertainable and obtainable.  Therefore, the RO/AMC must request the Veteran and his service representative to provide copies of the private medical records identified in the Joint Motion or permission for VA to seek copies of these records on his behalf to associate with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any hearing loss disorder and whose records are not found within the claims file.  Of particular interest are any private medical records identified in the parties' Joint Motion of October 2010, including records from the following: (1) from Dr. M. during the 1980s time period; (2) from the Upper Cumberland Otolaryngology Clinic; (3) from Dr. A.D., the Veteran's primary care provider; and (4) from Dr. F.S.B.R. of the private clinic, in particular a hearing test administered in approximately 1994.  

After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the RO/AMC shall take such additional development action as it deems proper with respect to the claim for bilateral hearing loss, including scheduling an appropriate VA examination and/or requesting a medical opinion on the etiology of the Veteran's hearing loss, if appropriate. 

3.  Thereafter, the issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

